Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1, line 9 reads “during one revolution of the turbine blade for a for at least one other configuration of lit” and should read “during one revolution of the turbine blade for at least one other configuration of lit”.   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the step of determining which configuration from the plurality of configurations of lit injectors results in the minimum unsteady forces for the turbine blade is performed for more than one stage of 25turbine blades in the gas turbine engine”.  Each stage of turbine blades has a different shape than the other stages, which results in turbine blades from stage A having a different frequency spectrum than turbine blades from stage B.  And thus the configuration that results in the minimum unsteady forces for blades in stage A may be different 
Claim 3 requires “at least two stages of combustion”.  It is unclear if the stages refer to axial stages, i.e. in systems with sequential burners, there are two combustion stages, with one downstream of the other, or if stages refers to power loading, i.e. an initialization stage, a full power stage, a part load stage, etc.  The specification only mentions this term briefly in paragraph 35 without giving further context to what the term means.
Claims dependent thereon are rejected for the same reasons. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muller et al. (US 2001/0047650).
Regarding claim 9, Muller discloses a gas turbine engine (paragraph 2) comprising: 
a combustor (figure 2); 

injectors (Figure 2, the small circles within groups 40-42 are the individual injectors) located within the combustor for performing circumferential staging (Functional language, the groups 40-42 provide circumferential staging), wherein a plurality of the injectors are lit based on a determination of a configuration of lit injectors that results in minimum unsteady forces that the turbine blade will experience (Functional language); wherein the configuration of lit injectors  that results in the minimum unsteady forces that the turbine blade will experience is determined by determining a frequency spectrum of the unsteady forces the turbine blade is exposed to during one revolution of the turbine blade for a first configuration of lit injectors selected from a plurality of configurations of lit injectors (Functional language, determining the frequency spectrum is a calculation, which does not alter the structure); determining unsteady forces contained in a frequency spectrum the turbine blade is exposed to during one revolution of the turbine blade for at least one other configuration of lit injectors selected from the plurality of configurations of lit injectors (Functional language), wherein the at least one other configuration of lit injectors is different than the first configuration of lit injectors (Functional language); and determining which configuration from the plurality of configurations of lit injectors results in the minimum unsteady forces that turbine blade will experience (Functional language).

Regarding claim 10, Muller discloses wherein the configuration of lit injectors that results in the minimum unsteady forces that the turbine blade will experience is based on a stage of turbine blades in the gas turbine engine (A gas turbine engine necessarily requires at least one stage of turbine blades.  This limitation is functional language, this calculation can be made for any gas turbine engine with a stage of turbine blades).
Regarding claim 11, Muller discloses wherein the minimum unsteady forces is determined using the equation (Examiner’s note: the Examiner could not write the equation described in the claims set dated 7/8/2019, so has written “the equation” as a stand in for that integral.  This is functional language, this determination can be made for any gas turbine).
Regarding claim 12, Muller discloses wherein T(t) includes effects of guide vane wakes (paragraph 29 describes variable inlet guide vanes.  This is functional language, this determination can be made for any gas turbine with guide vanes).
Regarding claim 13, Muller discloses wherein T(t) is a synthetic temperature profile constructed from normal distributions calibrated using computational fluid dynamic (CFD) results representing an unlit injector and t is a function of the RPMs of the turbine blade (Functional language, this calculation can be made for any gas turbine.  Paragraph 22 describes making calculations based on the temperature and speed of the turbine).
Regarding claim 14, Muller discloses 14wherein the configuration of lit injectors that resulted in the minimum unsteady forces that turbine blade will experience results in unequal spacing between each lit injector (Examiner’s note: “unequal spacing between each lit injector” is understood to refer to the lighting configuration as shown in Applicant’s figures 5-7 and not to require a physical change in the structure of the injectors, i.e. moving injectors so they are 
Regarding claim 15, Muller discloses wherein both lit and unlit injectors are arranged in an annular configuration (Figure 2 shows an annular injector configuration).
Allowable Subject Matter
Claims 1 and 4-8 are allowed.
Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
It is known in the art to circumferentially stage fuel injection in order to decrease emissions as taught in Muller (US 2001/0047650).  It is also known in the art to tune airfoils to avoid frequencies which cause high unsteady forces in order to prevent breaking blades as taught by Fielding (US 10,533,424).  The prior art of record fails to anticipate and/or render obvious a method of determining resonant frequencies of a turbine blade and choosing a configuration of lit combustion burners which results in the minimum unsteady forces on the turbine blade and lighting the injectors to match that configuration as claimed in claim 1.
Claims dependent thereon are allowable for at least the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689.  The examiner can normally be reached on Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERYN A MALATEK/Examiner, Art Unit 3741